Prospectus Supplement No. 4 to Prospectus dated September 20, 2006 Registration No. 333-135376 Filed pursuant to Rule 424(b)(3) PIEDMONT MINING COMPANY Supplement No. 4 To Prospectus Dated September 20, 2006 This Prospectus Supplement supplements our Prospectus dated September 20, 2006, and our Prospectus Supplement No. 1 dated November 16, 2006 and filed with the Securities and Exchange Commission on November 17, 2006, and our Prospectus Supplement No. 2 dated May 25, 2007 and filed with the Securities and Exchange Commission on May 29, 2006, and our Prospectus Supplement No. 3 dated August 15, 2007 and filed with theSecurities and Exchange Commission on August 15, 2007 (collectively, the “Prospectus”) relating to the sale of up to 8,137,560 shares of our common stock, no par value, (“Common Stock”) by the Selling Stockholders listed under “Selling Stockholders” on page 14 of the Prospectus. This Prospectus also covers the sale of 4,693,667 shares of our Common Stock by the Selling Stockholders upon the exercise of outstanding warrants.This Prospectus Supplement No.4 includes: (i) the attached Current Report on Form 8-K for December 17, 2007, as filed with the Securities and Exchange Commission on December 20, 2007; (ii) the attached Quarterly Report on Form 10-QSB for the quarter ended September 30, 2007 as filed with the Securities and Exchange Commission on November 13, 2007; and (iii) the attached Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on August 14, 2007. We encourage you to read this Supplement carefully with the Prospectus. Our Common Stock is not traded on any national securities exchange or on a NASDAQ Stock Market. Our Common Stock trades on the Pink Sheets’ Electronic Quotation System, under the symbol “PIED” or “PIED.PK.” On December 19, 2007, the last reported sale price for our Common Stock was $0.26. There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 5 of the Prospectus and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is December 20, 2007. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 17, 2007 PIEDMONT MINING COMPANY, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation) 333-135376 (Commission File No.) 56-1378516 (IRS Employer Identification No.) 18124 Wedge Parkway, Suite 214 Reno, NV 89511 (Address and telephone number of principal executive offices) (Zip Code) (212)734-9848 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 4a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 3–SECURITIES AND TRADING MARKETS Item 3.03. Material Modification to Rights of Security Holders Reduction in Number of Shares Required for Quorum As disclosed in Item 5.03 of this Current Report on Form 8-K, effective December 17, 2007, Piedmont Mining Company, Inc. (the “Company”) filed Amended and Restated Articles of Incorporation (“Articles”) with the North Carolina Department of the Secretary of State.As a result, the addition of Article VIII provides that one-third (1/3) of the outstanding shares of common and preferred stock of the Company will constitute a quorum for the transaction of business that may be presented to the shareholders of the Company.Prior to effective filing of the Articles, a quorum could only be established by a majority of the outstanding shares entitled to vote.Further, as a result of the Articles, Article IV is revised to provide that the authorized capital is increased to 200,000,000 shares of common stock and 50,000,000 shares of preferred stock. SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective December 17, 2007, the Company filed the Articles with the North Carolina Department of the Secretary of State, which such Articles incorporated most of the amendments and provisions set forth in the Company’s Definitive Proxy Statement filed with the Securities and Exchange Commission effective October 29, 2007, and first mailed on or about November 2, 2007, to the shareholders of record as of October 25, 2007, as subsequently approved by the required vote of the Company’s shareholders at the Annual Meeting of Shareholders. A copy of the Articles is attached hereto as Exhibit 3.1. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits. Exhibit No. Exhibit Description 3.1 Amended and Restated Articles of Incorporation, filed December 17, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIEDMONT MINING COMPANY, INC., a North Carolina corporation Dated: December 20, 2007 By:/s/ Robert M. Shields, Jr. Robert M. Shields, Jr. Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit Description 3.1 Amended and Restated Articles of Incorporation, filed December 17, 2007 SOSID:0114275 Date Filed:12/17/2007 12:03:00 PM Elaine F. Marshall North Carolina Secretary of State C200735100237 ARTICLES OF RESTATEMENT OF PIEDMONT MINING COMPANY, INC. Piedmont Mining Company, Inc., a corporation organized and existing under the laws of the State of North Carolina (the "Corporation"), hereby submits the following for the purpose of amending and restating its Articles of Incorporation pursuant to §55-10-07 of the North Carolina General Statutes. 1.The name of the Corporation is: Piedmont Mining Company, Inc. 2.The Articles of Incorporation are hereby amended and restated in its entirety to read in such form attached hereto. 3.The text of the attached Amended and Restated Articles of Incorporation contains new amendments that required shareholder approval, and such shareholder approval was obtained as required by Chapter 55 of the North Carolina General Statutes. 4.The date of adoption of the new amendments contained within the attached Amended and Restated Articles of Incorporation by the shareholders of the Corporation was December 4, 2007. 5.The amendments approved thereby do not provide for any exchange, reclassification or cancellation of issued shares. 6.Notwithstanding the amendments incorporated therein, the attached Amended and Restated Articles of Incorporation consolidates all other amendments to the Articles of Incorporation. IN WITNESS WHEREOF, the Corporation has caused this Articles of Restatement to be signed by its duly authorized officer this day of December 13, 2007. Piedmont Mining Company, Inc. /s/ Robert M. Shields, Jr. Robert M. Shields, Jr., President and CEO AMENDED AND RESTATED ARTICLES OF INCORPORATION OF PIEDMONT MINING COMPANY, INC. Article I The name of the corporation shall be:
